In an action to recover damages, inter alia, for breach of contract and fraud, the plaintiff appeals from an order of the Supreme Court, Nassau County (O’Brien, J.), entered January 21, 1992, which, in effect, denied his motion to dismiss the first and second counterclaims as abandoned for failure to submit a timely judgment upon an order granting that branch of the *605defendants’ cross motion which was for summary judgment on those counterclaims, and, in effect, granted the defendants’ cross motion for leave to submit an untimely judgment.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that ongoing settlement negotiations represented good cause for the defendants’ failure to timely submit a judgment (see, 22 NYCRR 202.48 [b]; Barnett v Star Mech. Corp., 171 AD2d 142; Woodward v City of New York, 119 AD2d 749). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.